Citation Nr: 0739092	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  06-26 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of fracture of the right humerus 
with degenerative joint disease and history of biceps 
rupture.

2.  Entitlement to an initial compensable disability rating 
for erectile dysfunction.

3.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of bilateral knees.

4.  Entitlement to service connection for residuals of 
histoplasmosis, claimed as histoplasmosis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had more than 24 years of active service ending 
in December 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was timely received in April 
2006, a statement of the case was issued in June 2006, and a 
substantive appeal was received in July 2006.

The veteran testified at a Board hearing in September 2007; a 
transcript of this hearing is of record.

The issues of entitlement to an increased initial rating for 
residuals of fracture of the right humerus, entitlement to an 
increased initial rating for degenerative joint disease 
bilateral knees, and entitlement to service connection for 
residuals of histoplasmosis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At his September 2007 hearing before the Board, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew the appeal of the issue of entitlement to an initial 
compensable disability rating for erectile dysfunction.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to an initial 
compensable disability rating for erectile dysfunction.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal of Claim Withdrawn at Hearing

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

Regarding the issue of entitlement to a compensable initial 
disability rating for erectile dysfunction, the veteran 
withdrew his appeal of this matter during his September 2007 
Board hearing.  Thus, there remain no allegations of errors 
of fact or law for appellate consideration with respect to 
this issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal on this matter, and the 
issue of entitlement to an initial compensable disability 
rating for erectile dysfunction is dismissed.


ORDER

The claim of entitlement to an initial compensable disability 
rating for erectile dysfunction has been properly withdrawn 
from this appeal by the veteran.  Thus, this issue is 
dismissed.


REMAND

Concerning both of the veteran's claims of entitlement to 
higher initial disability ratings, the Board finds that the 
August 2004 VA examination report of record, which appears to 
have been primarily focused upon the claims for establishment 
of service connection, is not adequate for rating purposes.  
When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.  However, 
although the August 2004 VA examiner reported that physical 
examination revealed "Knees have pain on repetitive 
motion," the degree of any functional loss due to pain was 
not reported.  Likewise, although the VA examiner reported 
that physical examination revealed "Right shoulder has 
increased pain on repetitive motion," the degree of any 
functional loss due to pain was not reported.

The veteran has now repeatedly claimed that the use of his 
knees and his right arm are functionally limited by pain, 
including in his September 2007 hearing testimony.  The 
veteran has also described that he suffers significant 
functional deficit in the use of his right arm due to 
weakness and fatigability beyond that reflected by his 
absolute range of motion.  However, the August 2004 VA 
examination report did not include enough information 
regarding any additional loss of motion or function due to 
pain, fatigability, or weakness.  Without such medical data, 
the Board is unable to properly apply the diagnostic criteria 
applicable to the veteran's disabilities.

Regarding the veteran's claim of entitlement to service 
connection for residuals of histoplasmosis, the Board 
believes that further development of the record is necessary 
to allow proper appellate review of the veteran's claim.  The 
Board notes that the RO denied the veteran's claim due to a 
lack of evidence showing pertinent diagnoses during service 
or currently.  The Board observes that a June 2004 x-ray 
report during the veteran's period of active duty service 
revealed a "small circular density" in a lung image.  The 
August 2004 VA examination report, in the section discussing 
review of the medical records, comments that this area was 
"probably a residual of his histoplasmosis."  The August 
2004 VA examination report also included, among the 
diagnoses, a note of "Histoplasmosis, residual scar."

Furthermore, during his September 2007 Board hearing 
testimony, the veteran testified that during an eye 
examination "in the 90's" he was informed that there was 
scarring in his eyes that was likely due to histoplasmosis; 
the veteran also raised this contention is his April 2006 
notice of disagreement.  This feature of the veteran's 
claimed residuals of histoplasmosis does not appear to have 
been addressed by the August 2004 VA examination report, 
although some general examination of the eyes was conducted.

Under the circumstances of this claim, which involves a 
veteran with 24 years of active duty service who raised this 
service connection claim immediately upon his discharge from 
active duty service, the Board notes that there is 
significant potential for currently diagnosed residual 
disabilities to be etiologically linked with the veteran's 
lengthy and recent service.  In light of this, the Board 
believes that a new VA examination is warranted to evaluate 
the claimed scarring in the veteran's eyes which the veteran 
has claimed were previously related to histoplasmosis. 

Additionally, the Board believes that a medical opinion is 
required to provide further clarity regarding the scar 
observed on the veteran's lung; it is apparent from the 
record that the "small circular density" was clinically 
observed during service, but the Board is not competent to 
determine whether this scar constitutes a manifestation of a 
chronic acquired disability based upon the evidence currently 
of record.  The Board may not draw its own medical 
conclusions in reaching a decision.  Colvin v. Derwinski, 1 
Vet.App. 171 (1991).  The Board notes that the veteran has 
testified, at his September 2007 hearing, that he was told 
the density was getting smaller over time.  The Board also 
notes that the veteran told the August 2004 VA examiner that 
he "gets short of breath" under some circumstances due to 
his residuals of histoplasmosis.  A new VA examination with 
medical opinion may help to clarify whether the veteran has 
any currently diagnosed disability of the lungs related to 
service.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

The Board acknowledges that notice to this effect was 
included within the summary of pertinent laws contained in 
the June 2006 statement of the case, but it is unclear that 
notice provided in such a fashion will pass the scrutiny of 
the Court.  As this claim is being remanded for further 
development, the Board finds it reasonable to give additional 
notice to expressly comply with the Dingess/Hartman decision 
and provide a distinct letter featuring the requisite notice.




Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.

2.  The veteran should be scheduled for an 
appropriate examination of both knees.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  As to both knees, 
the examiner should clearly report 
limitation of motion in degrees.  The 
examiner should also report (in degrees) 
the point at which pain is elicited on 
range of motion testing.  The examiner 
should also comment on whether there is 
any additional functional loss due to 
weakness, fatigue and/or incoordination, 
including during flare-ups.

3.  The veteran should be scheduled for an 
appropriate examination of his right arm 
residuals of humerus fracture.  The claims 
file should be made available to the 
examiner for review in connection with the 
examination.  As to the right arm, the 
examiner should clearly report limitation 
of all pertinent ranges of motion in 
degrees.  The examiner should also report 
(in degrees) the point at which pain is 
elicited on range of motion testing.  The 
examiner should also comment on whether 
there is any additional functional loss 
due to weakness, fatigue and/or 
incoordination, including during flare-
ups.

4.  The veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current 
disabilities of the lungs, claimed as due 
to histoplasmosis.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner should 
respond to the following:

a)  Please identify any current chronic 
acquired diagnosis found for the 
veteran's lungs; please specifically 
discuss the previously documented lesion 
or "small circular density" in lung 
images and explain whether this is 
currently diagnosed as a manifestation of 
any chronic acquired pathology.
    
b)  For each current lung diagnosis, 
please state whether it is at least as 
likely as not (a 50% or higher degree 
of probability) that the disability 
manifested during the veteran's active 
duty service or was otherwise caused by 
the veteran's service.  In answering 
this question, please discuss any 
relevant medical principles and any 
pertinent service and post-service 
medical records.

5.  The veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any scarring in his 
eyes, claimed as due to histoplasmosis.  It 
is imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiner should respond to the following:

a)  Please identify any current chronic 
acquired diagnosis found in connection 
with scarring in the veteran's eyes or 
residuals of histoplasmosis in the 
veteran's eyes.
    
b)  For each current eye diagnosis 
identified above, please state whether 
it is at least as likely as not (a 50% 
or higher degree of probability) that 
the disability manifested during the 
veteran's active duty service or was 
otherwise caused by the veteran's 
service.  In answering this question, 
please discuss any relevant medical 
principles and any pertinent service 
and post-service medical records.

6.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the claims 
file and adjudicate the veteran's claims 
as appropriate.  The RO's consideration of 
the bilateral knee rating should include 
consideration of the propriety of separate 
ratings for each knee.  If any claim on 
appeal remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


